Exhibit (10)B

 

AMENDMENT NO. 3

 

TO THE

 

ECOLAB EXECUTIVE DEATH BENEFITS PLAN

(As Amended and Restated Effective March 1, 1994)

 

Pursuant to Section 1.3 of the Ecolab Executive Death Benefits Plan (As Amended
and Restated Effective March 1, 1994) (the “Plan”) and Section 5.1 of the Ecolab
Inc. Administrative Document for Non-Qualified Benefit Plans (the
“Administrative Document”), which is incorporated into the Plan by reference,
Ecolab Inc. (the “Company”) hereby amends the Plan as set forth below.  Words
and phrases used herein with initial capital letters which are defined in the
Plan or the Administrative Document are used herein as so defined.

 

1.               Effective August 12, 2005, Subsection (2)(a) of Section 3.2 of
the Plan is hereby amended in its entirety to read as follows:

 

(a.)                               “The Death Beneficiary of a deceased
Executive who is covered by the provisions of this Section 3.2 shall be entitled
to receive a lump sum Executive Death Benefit in an amount equal to the lesser
of (i) nine million dollars ($9,000,000) or (ii) three hundred percent (300%) of
the Executive’s Annual Compensation (A) for the last full Plan Year that ended
prior to the Executive’s death in which the Executive actively performed
services as an Employee, or (B) if the Executive did not actively perform
services as an Employee in any full prior Plan Year, for the last Plan Year in
which the Executive actively performed services as an Employee, in which case
his Annual Compensation shall be annualized based on the number of days employed
by the Controlled Group out of a Plan Year of 365 days.”

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officers and its corporate seal affixed, this 13 day of December,
2005.

 

 

 

ECOLAB INC.

 

 

 

 

(Seal)

/s/ Steven L. Fritze

 

By: Steven L. Fritze

 

Title: Executive Vice President and Chief Financial Officer

 

 

Attest:

 

 

 

/s/ Lawrence T. Bell

 

 

Lawrence T. Bell

 

 

 

--------------------------------------------------------------------------------